UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2008 Item 1. Proxy Voting Record. Company Name Meeting Date CUSIP Ticker AltaGas Utility Group, Inc. 4/16/2008 AUI-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Election of DirectorsPatricia M. Newson, David W. Cornhill, Dennis A. Dawson, Phillip R. Knoll, Gerry M. Malin, J. Bruce Petrie Issuer For For 2.Appointment of Ernst & Young, LLP as auditors of the corporation and authorization of the directors of the corporation to fix Ernst & Young LLP's remuneration in that capacity. Issuer For For 3.To consider, and if thought advisable, pass, with or without variation, an ordinary resolution providing for the reconfirmation of the Shareholder Rights Plan of the corporation. Issuer Company Name Meeting Date CUSIP Ticker Spectra Energy Income Fund 4/21/2008 SP-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder Against Against 1.To approve the special resolution of unitholders of the Fund to approve (a) the Support Agreement dated March 4, 2008 among the Fund, Spectra Energy Midstream Holdco Management Partnership and (b) proposed amendments to the Declaration of Trust of the Fund required to facilitate the going private transaction of the Fund, all as outlined in the information circular and in the form of the resolutions attached as Schedule "A" to the circular. Issuer Company Name Meeting Date CUSIP Ticker AltaGas Income Trust 4/24/2008 ALA-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To consider the nominees standing for election as directors of the General Partner, to fix the number of directors of the General Partner and to direct Computershare Trust Company of Canada, as trustee of the Trust, to cause the election of the directors of the General Partner. Issuer For For 2.To appoint Ernst & Young LLP as auditors of the Trust and to authorize the directors of the General Partner to fix Ernst & Young LLP's remuneration in that capacity. Issuer Company Name Meeting Date CUSIP Ticker Enbridge Income Fund 5/5/2008 ENF-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To appoint PricewaterhouseCoopers LLP, Chartered Accountants, as the Auditors of the fund for the ensuing year and authorize the trustees of Enbridge Commercial Trust (ECT) to fix their remuneration. Issuer For For 2.To approve to direct and instruct CIBC Mellon Trust Company, as the Sole Trust of the fund, to vote the units of ECT held by the fund with respect to the election of the Trustees of ECT, who are independent of Enbridge Management Services Inc., the Administrator of the fund and the manager of ECT: Richard H. Auchinleck, Catherine M. Best, J. Lorne Braithwaite, Elizabeth Cannon, and Gordon G. Tallman. Issuer Company Name Meeting Date CUSIP Ticker Innergex Power Income Fund 5/7/2008 IEF-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To appoint KPMG LLP, Chartered Accountants,as auditors of the Fund and authorize the trustees of Innergex Power Trust ("IPT") to fix the remuneration of the auditors. Issuer For For 2.To direct and instruct the trustees of the Fund as to the manner in which it shall vote units of IPT to elect the IPT trustees who are unrelated to the administrator of the FundJohn A. Hanna, Lise Lachapelle, Jean La Couture and Daniel L. Lafrance. Issuer For For 3. To approve to direct the Fund trustee to vote for the appointment of KPMG LLP, Chartered Accountants, as the Auditors of IPT and authorize the trustees of IPT to fix their remuneration. Issuer Company Name Meeting Date CUSIP Ticker Enerplus Resources Fund 5/9/2008 ERF-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Tonominate the directors of Enermark, who ar responsible for the governance and administration of the business and affairs of Enerplus: Edwin Dodge, Gordon J. Kerr, Douglas R. Martin,Glen D. Roane, W.C. Seth, Donald. T. West, Harry Wheeler, Robert B. Hodgins, David P. O'Brien, Clayton H. Woitas and Robert L. Zorich. Issuer For For 2.To appoiont Deloitte & Touche LLP as auditors of the Fund. Issuer For For 3. To consider, and if thought fit, to pass an ordinary resolution to approve the unallocated rights under the Fund's Trust Unit Rights Incentive Plan. Issuer For For 4. To consider, and if thought fit, to pass an ordinary resolution to amend the Fund's Trust Unit Rights Incentive Plan. Issuer For For 5. To consider, and if thought fit, to pass an ordinary resolution to approve the continuation and the amendment and restatement of the Fund's Unitholder Rights Plan Agreement. Issuer For For 6. To consider, and if thought fit, to pass an extraordinary resolution to remove and replace the current trustee of the fund. Issuer Company Name Meeting Date CUSIP Ticker Keyera Facilities Income Fund 5/13/2008 KEY-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder Did not vote N/A 1.To appoint Deloitte & Touche LLP as auditors of the Fund for the ensuing year. Issuer Did not vote N/A 2.To consider, and if deemed advisable, to pass, with or without variation, an ordinary resolution to elect directors of Keyera Energy Management, Ltd. (the "Administrator") to hold office until the next annual meeting of Unitholders or until their successors are elected or appointed. Issuer Company Name Meeting Date CUSIP Ticker Northland Power Income Fund 5/14/2008 NPI-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder Did not vote N/A 1.To direct and instruct Computershare Trust Company of Canada (the "Trustee") as to the manner in which the Trustee shall vote the units of NPIF Commercial Trust ("CT") held by the Fund in respect of the election of the trustees of CT who are unrelated to Northalnd Power Income Fund Management, Inc. Issuer Did not vote N/A 2.To reappoint the incumbent auditors of the Fund. Issuer Company Name Meeting Date CUSIP Ticker Crescent Point Energy Trust 5/30/2008 CPG-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect the directors of Crescent Point Resources Inc. ("CPRI"), the administrator of the Trust:Peter Bannister, Paul Colborne, Kenny Cugnet, Hugh Gillard, Gerald Romanzin, Scott Saxberg and Greg Turnbull. Issuer For For 2.To appoint PriceWaterhouse Coopers as auditors of the Trust. Issuer For For 3.Proposal to amend the Trust'srestricted unitbonus plan. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE NORTH AMERICAN ENERGY CORPORATION Date: August 29, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer
